COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                               '
 LIGHTSEY NATHAN SAUL, JR.,                                  No. 08-12-00030-CR
                                               '
                                Appellant,                      Appeal from the
                                               '
 v.                                                           83rd District Court
                                               '
 STATE OF TEXAS,                                            of Pecos County, Texas
                                               '
                               State.          '                  (TC# 2849)




                                             ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the

brief until October 9, 2013.

       Further, the Court DENIES the Appellant’s request to abate this appeal pending the

conclusion of cause No. 3256.

       IT IS SO ORDERED this 11th day of September, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.